Springer, J.,
dissenting:
I dissent in this case and would reverse the judgment of conviction because D’Agostino was denied his right to a full and meaningful cross-examination of Rose Lakel, who was the “principal witness”1 for the prosecution.
Rose Lakel received a number of benefits from the police and the prosecution as a result of her “cooperation” as a State’s witness. For example, investigating detectives in this case sought dismissal or other favorable treatment for Rose Lakel relative to a number of criminal charges pending against her. Detectives contacted one jurist and “explained the situation” to the jurist (that is to say, the situation relating to Lakel’s assistance to the police in the D’Agostino case) and sought and obtained for Lakel a suspended sentence in a criminal matter. Further evidence of police intervention is seen in a letter appearing on the letterhead *426of Justice of the Peace William Jansen. Judge Jansen wrote: “Officer Steve Scholl requested that the defendant (Rose Lakel) be released. She is working for Met.” (Metropolitan Police Department). Further, according to prosecutor Harmon the police told Rose Lakel that there would “be secret witness money available” for her; and, during the course of this prosecution, the police paid Lakel (out of its “secret witness” fund) $1,000.00 after the warrant for D’Agostino was issued, $500.00 after she testified in the preliminary examination and $500.00 during trial. Some of the favors that the State did for its principal witness were made known to the jury, others were not. The prosecution did not advise defense counsel of all of the benefits which Lakel received from the State.
The mentioned $2,000.00 payment by the police to Rose Lakel during the course of this prosecution was disclosed to D’Agostino, and D’Agostino had an opportunity to cross-examine this witness about these police payments; however, D’Agostino was not told about a number of other instances of favors provided to Rose Lakel by the police and the prosecution by way of securing dismissals and favored sentencing treatment for her during the time that she was testifying for the prosecution in the preliminary examination and at trial.
The State argued to the trial court in its answer in opposition to the motion for new trial that “[bjeyond the consideration outlined above [the payment of $2,000] there were no promises of benefits to Rose Lakel in return for her cooperation” and that favorable dispositions of pending criminal cases against Lakel do not, in themselves, “establish that there was a pre-existing, undisclosed, under the table agreement to dispose of Rose Lakel’s felony charge.”
The State also argues that benefits given to or expected by a witness for the prosecution need not be disclosed to the defendant by the State if the prosecutor who is involved in the actual prosecution of the specific case has no knowledge of them. The State also continues to argue that it must have made an explicit “under the table” deal in order to violate a defendant’s right to cross-examine a rewarded witness on all benefits received by that witness. Neither of these arguments is sustainable.
In my view, denial of this defendant’s cross-examination rights are not dependant either on a showing of an explicit promise of benefits in exchange for testimony or upon knowledge on the part of the trial prosecutor of benefits that were not disclosed to that prosecutor by the police, the district attorney’s office and others within the prosecution apparatus.
If the “prosecutor” (collectively the police and the district attorney’s office) has made undisclosed promises or threats to a *427witness, then the defendant is denied rights under the Sixth and Fourteenth Amendments of the Federal Constitution and under the Nevada Constitution, article 1, sections 3 and S, whether the actual trial prosecution is aware of these facts or not.
Giglio v. United States, 405 U.S. 150 (1972), is on point. In that case the prosecutor who presented evidence to the grand jury promised a witness immunity in exchange for trial testimony helpful to the state’s case. At trial, the witness testified falsely that no promises had been made to him. A different prosecutor, who claimed not to know of the previous promise, tried the case. The Supreme Court held that “whether the nondisclosure was a result of negligence or design, it is the responsibility of the prosecutor”; and then: “To the extent this places a burden on the large prosecution offices, procedures and regulations can be established to carry that burden and to insure communication of all relevant information on each case to every lawyer who deals with it.” Id. at 154. In Fulford v. Maggio, 692 F.2d 354 (5th Cir. 1982), the issue under review related to statements that were in the hands of the police but which were claimed not to be known by the prosecutor. The court pointed out: “The State’s duty of disclosure is imposed not only upon its prosecutor, but also on the State as a whole, including its investigative agencies.” Id. at 358 n.2. Thus, statements held by the police are constructively held by the State’s attorney when both have access to and control over documents.
The prosecuting attorney’s obligations under this standard extend to material and information in the possession or control of members of the prosecutor’s staff and of any others who have participated in the investigation or evaluation of the case and who either regularly report or, with reference to a particular case, have reported to the prosecutor’s office.
11 ABA, Standards for Criminal Justice, Standard 11-2.1(d) at 11-15 (2d ed. 1980).
Failure by the State to disclose all of the favors that had been given or promised to Lakel might very well have had a strong effect on the jury’s assessment of the strength of the prosecution’s case as it was developed by the State’s “principal witness,” Rose Lakel. The jury might have taken an entirely different view of her testimony if it had known all of the facts relating to her testimony. This effect on a jury is the same whether the failure to disclose was knowing or unknowing with regard to the prosecutor who actually presented the State’s case.
With regard to the State’s claim that it made no deals with witness Rose Lakel, that there was no quid pro quo and no *428promise that if she testified agreeably, she would be given favored treatment with regard to criminal proceedings pending against her, the absence of such a “deal” really does not matter in these kinds of cases. It is the jury’s ability to assess the credibility of the State’s witness that is determinative; and it is the witness’s bias, as generated by promises or threats by the State, that must be fully explored. If, because the full extent of the favored treatment given to Rose Lakel was kept from D’Agostino in this case, D’Agostino was not able to engage in a complete cross-examination of the State’s principal witness, then his constitutional rights have been violated. It does not matter that the nondisclosure was unintentional or that the State made no explicit promises in exchange for the witness’s testimony. “[WJhenever a prosecution witness may be biased in favor of the prosecution because of outstanding criminal charges or because of any non-final criminal disposition against him within the same jurisdiction, that possible bias, in fairness, must be known to the jury.” Commonwealth v. Evans, 512 A.2d 626, 631 (Pa. 1986). The rationale behind such a holding is simply that “[ejven if the prosecutor has made no promises, either on the present case or on other pending criminal matters, the witness may hope for favorable treatment from the prosecutor if the witness presently testifies in a way that is helpful to the prosecution. And if that possibility exists, the jury should know about it.” Id. at 631-32.
I would hold in this case that the conviction was obtained by use of a “principal witness” who may have been influenced by a hope for benefit or fear of harm from the State, and under conditions in which it appears that full information about the relationship between the prosecution and the witness was not disclosed to the defense. Under these circumstances, I would reverse the judgment of conviction and remand for a new trial.

Mr. Harmon, the prosecuting attorney in this case, agreed during oral argument that Rose Lakel was the prosecution’s principal witness.